PER CURIAM.
On consideration of the interlocutory appeal taken by Metropolitan Dade County from an order of the trial court denying its petition to intervene in a suit between the Outrigger Club, Inc. and the City of North Miami, Florida, it is the opinion of this court that permission to intervene under Rule 1.230, RCP should have been granted to Dade County as the overriding issue to be resolved in this controversy is the entitlement of Outrigger to tie in and utilize the sewer lines of the City of North Miami. It has been acknowledged by Outrigger that the County has certain authority and control over such sewage lines.1 Accordingly, the order denying the petition to intervene is reversed with directions to permit such intervention. See Kearney v. Saline, Fla.App.1968, 208 So.2d 650, and Metropolitan Dade County v. Rosell Construction Corporation, Fla.App.1974, 297 So.2d 46.
Reversed.

. Outrigger Club, Inc. v. Metropolitan Dade County, Circuit Court Case No. 73-1043